DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

 FIRST CHURCH OF THE NAZARENE OF GAINESVILLE, FLORIDA,
 INC., and FLORIDA DISTRICT CHURCH OF THE NAZARENE, INC.,
                         Appellants,

                                     v.

                         SITE CONCEPTS, INC.,
                               Appellee.

                              No. 4D18-2846

                            [February 27, 2019]

  Appeal of a non-final order from the Circuit Court for the Nineteenth
Judicial Circuit, Martin County; William L. Roby, Judge; L.T. Case No. 18-
639-CA.

   E. Blake Paul and Nicholas L. Sellars of Peterson & Myers, P.A.,
Lakeland, for appellants.

   Tim B. Wright of Wright, Ponsoldt & Lozeau Trial Attorneys, L.L.P.,
Stuart, for appellee.

PER CURIAM.

   We reverse an order denying a motion to dismiss or transfer venue.

   Appellants are two churches. One is located in Alachua County; the
other is in Polk County. The lawsuit below involves a cell phone tower
located on church property in Alachua County. Appellee, Site Concepts,
Inc. (“SCI”), is located in Martin County. SCI entered into a management
agreement with the Alachua church to provide various services regarding
the cell phone tower.

   SCI filed a four-count complaint in Martin County setting forth breach
of contract and implied contract claims against the Alachua church and
two tortious interference counts against the Polk church. One of the
claims of breach was that the Alachua church failed to cooperate in
renegotiating a lease with Verizon by rejecting Verizon’s offer to extend the
term of the lease. The churches moved to dismiss or transfer the case for
improper venue. SCI argued that venue was proper in Martin County
because it was entitled to liquidated damages payable in Martin County.
The circuit court denied the motion.

    A plaintiff may select the venue and that selection will not be disturbed
as long as the selection is one of the alternatives in the venue statute.
Florida Gamco, Inc. v. Fontaine, 68 So. 3d 923, 928 (Fla. 4th DCA 2011).
A defendant contesting a plaintiff’s facially proper venue selection has the
burden of proving the selection is improper and must establish where
venue actually lies. Id. Once a defendant has challenged venue with an
affidavit controverting a plaintiff’s venue allegation, the burden shifts to
the plaintiff to prove the venue selection is proper. Id.

      When a complaint alleges a breach of contract for failing to
      pay money due and the contract does not specify where
      payment is to be made, the place of payment rule provides for
      venue in the county where the creditor resides. However, the
      place of payment rule does not apply when the damages
      sought in the breach of contract action are unliquidated.
      Damages are unliquidated if the complaint does not seek
      recovery of a specific sum and the damages must instead be
      determined through the presentation of evidence.

Patterson v. Teague Fin. Group, Inc., 135 So. 3d 573, 574 (Fla. 2d DCA
2014) (internal citations omitted). It is well-settled that

      [d]amages are liquidated when the proper amount to be
      awarded can be determined with exactness from the cause of
      action as pleaded, i.e., from a pleaded agreement between the
      parties, by an arithmetical calculation or by application of
      definite rules of law. . . . [D]amages are not liquidated if the
      ascertainment of their exact sum requires the taking of
      testimony to ascertain facts upon which to base a value
      judgment.

Bowman v. Kingsland Dev., Inc., 432 So. 2d 660, 662-63 (Fla. 5th DCA
1983) (internal citations omitted); see also Bodygear Activewear, Inc. v.
Counter Intelligence Servs., 946 So. 2d 1148 (Fla. 4th DCA 2006).

    The damages sought by the complaint are mostly unliquidated. We
note that the written management agreement does not provide for
payments to be made to SCI in Martin County; rather, it calls for SCI to
collect monies, deduct a 10% fee, and to remit payment to the Alachua
church. Under the complaint, the exact amount to which SCI is entitled,
if any, cannot be determined from the pleadings, but requires the taking

                                    -2-
of evidence. The damages suffered from the church’s refusal to cooperate
in renewing the Verizon lease, and the value of any services provided by
SCI under the implied contract claim, are not fixed amounts that leap out
from the face of the complaint. Like most tort claims, the intentional
interference claims do not involve liquidated amounts.

   Because the damages are unliquidated, the place of payment rule does
not apply, and venue was improper in Martin County. We reverse the
order of the circuit court and remand with directions to transfer venue to
Alachua County. See § 47.011, Fla. Stat. (2018) (stating that “[a]ctions
shall be brought only in the county where the defendant resides, where
the cause of action accrued, or where the property in litigation is located.”);
Morales Sand & Soil, L.L.C. v. Kendall Props. & Invs., 923 So. 2d 1229,
1232 (Fla. 4th DCA 2006); Magic Wok Int’l, Inc. v. Li, 706 So. 2d 372, 374
(Fla. 5th DCA 1998).

GROSS, LEVINE and FORST, JJ., concur.

                             *        *         *

   Not final until disposition of timely filed motion for rehearing.




                                     -3-